 



VACCINOGEN, INC.

 

AMENDMENT NO. 7 TO
NOTE AND WARRANT PURCHASE AGREEMENT

 

THIS AMENDMENT NO. 7 TO NOTE AND WARRANT PURCHASE AGREEMENT is dated as of the
1st day of February, 2014, by and between Vaccinogen, Inc., a Maryland
corporation (the “Company”), and The Abell Foundation, Inc., a Maryland
corporation (the “Purchaser”).

 

RECITALS

 

Reference is made to that certain Note and Warrant Purchase Agreement dated
October 26, 2011, by and between the Company and the Purchaser, as amended by
that certain Amendment No. 1 to Note and Warrant Purchase Agreement dated
February 16, 2012, by and between the Company and the Purchaser (the “First
Amendment”), as further amended by that certain Amendment No. 2 to Note and
Warrant Purchase Agreement dated January 16, 2013, by and between the Company
and the Purchaser (the “Second Amendment”), as further amended by that certain
Amendment No. 3 to Note and Warrant Purchase Agreement dated April 18, 2013, by
and between the Company and the Purchaser (the “Third Amendment”), as further
amended by that certain Amendment No. 4 to Note and Warrant Purchase Agreement
dated May 31, 2013, by and between the Company and the Purchaser (the “Fourth
Amendment”), as further amended by that certain Amendment No. 5 to Note and
Warrant Purchase Agreement dated July 31, 2013, by and between the Company and
the Purchaser (the “Fifth Amendment”), and as further amended by that certain
Amendment No. 6 to Note and Warrant Purchase Agreement dated as of January 1,
2014, by and between the Company and the Purchaser (the “Sixth Amendment,” and
such Note and Warrant Purchase Agreement, as amended by the First Amendment, the
Second Amendment, the Third Amendment, the Fourth Amendment, the Fifth Amendment
and the Sixth Amendment, the “Existing Agreement,” and the Existing Agreement,
as amended by this Amendment No. 7, the “Agreement”), pursuant to which the
Purchaser agreed to purchase from the Company a promissory note dated January 1,
2014, made by the Company to the order of the Purchaser (the “Existing Note”) in
the maximum principal amount of One Million Three Hundred Thirty-One Thousand
Two Hundred Seventeen and 39/100 Dollars ($1,331,217.39) and to purchase the
“Warrant” as therein defined (the “Existing Warrant”). In order to amend the
Existing Agreement, inter alia, to extend the maturity of the Existing Note, and
to modify the terms of the Existing Warrant as hereinafter provided, the parties
hereto have entered into this Amendment No. 7.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth herein, and such other consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

 

1. All capitalized terms not otherwise defined herein which are defined in the
Agreement shall have the same meanings assigned to them in the Agreement.

 



 

 

 

2. Section 1.2 of the Agreement is hereby amended to read in its entirety as
follows:

 

1.2 Sale. Subject to the terms and conditions hereof, the Purchaser agrees to
purchase from the Company, and the Company agrees to sell and issue to the
Purchaser, (i) the Note, and (ii) a warrant which evidences the right of the
Purchaser to purchase up to that number of shares of Common Stock of the Company
equal to the sum of (a) $1,100,000 divided by eighty-five percent (85%) of the
lowest purchase price per share of Common Stock sold in the Company’s the
Venture Capital Financing (as defined below) plus (b) 300,000 plus (c) the sum
of (i) 60,000 Warrant Shares if the Note remains outstanding in whole or in part
on March 1, 2014, (ii) 60,000 Warrant Shares if the Note remains outstanding in
whole or in part on April 1, 2014, (iii) 60,000 Warrant Shares if the Note
remains outstanding in whole or in part on May 1, 2014, (iv) 60,000 Warrant
Shares if the Note remains outstanding in whole or in part on June 1, 2014, (v)
60,000 Warrant Shares if the Note remains outstanding in whole or in part on
July 1, 2014, and (vi) 60,000 Warrant Shares if the Note remains outstanding in
whole or in part on July 31, 2014. “Venture Capital Financing” shall mean the
first transaction or series of transactions to occur after October 26, 2011
involving the issuance or sale of additional shares of capital stock, or
securities directly or indirectly convertible or exchangeable for capital stock,
of the Company that would result in at least $35,000,000 in aggregate gross
proceeds to the Company, including by way of the conversion of any outstanding
debt.

 

3. All references to (a) “this Agreement” in the Agreement shall mean the
Existing Agreement as amended by this Amendment No. 7, (b) the “Note” in the
Agreement and in the other Transaction Documents shall mean a promissory note in
substantially the form attached hereto as Exhibit A (the “Replacement Note”),
which Exhibit shall replace in its entirety Exhibit A to the Agreement, and (c)
the “Warrant” in the Agreement shall mean a warrant to purchase capital stock of
the Company in substantially the form attached hereto as Exhibit B, which
Exhibit shall replace in its entirety Exhibit B to the Agreement.

 

4. To induce the Purchaser to enter into this Amendment No. 7, the Company
hereby:

 

(a) represents and warrants to the Purchaser that (i) the representations and
warranties of the Company set forth in Section 3 of the Agreement, and the
representations and warranties of the Company set forth in each of the other
Transaction Documents, are true and correct in all material respects with the
same effect as if made on the date hereof (except that (x) such materiality
qualifier shall not be applicable to any representation or warranty that already
are qualified or modified by materiality in the text thereof, and (y) any
representation and warranty stated to relate solely to an earlier date shall be
true and correct as of such earlier date), it being understood that all
references to “this Agreement” and the “Transaction Documents” in Section 3 of
the Agreement shall include (without limitation) this Amendment No. 7 and the
Warrant, respectively, (ii) after giving effect to the terms of this Amendment
No. 7, the Company is in compliance with all the terms and conditions of the
Agreement and the other Transaction Documents, and no Default or Event of
Default has occurred and is continuing, and (iii) as of the date of this
Amendment No. 7, (A) the aggregate gross proceeds from the issuance or sale of
capital stock of the Company, or securities directly or indirectly convertible
or exchangeable for capital stock of the Company, including by way of conversion
of any outstanding debt, and which is counted towards the Venture Capital
Financing amount of $35,000,000, is $7,932,266.50, and (B) the lowest purchase
price per share (after taking into account all discounts and other reductions in
purchase price offered to any purchaser) of the Common Stock of the Company sold
in the Venture Capital Financing is $5.35; and

 



- 2 -

 

 

(b) releases and forever discharges the Purchaser and the officers, employees
and trustees thereof, of and from all manner of actions, causes and causes of
action, suits, debts, sums of money, account reckonings, bonds, bills,
specialties, coverages, judgments, executions, claims, and demands whatsoever,
at law or in equity, and particularly, without limiting the generality of the
foregoing, all claims relating to the transactions which are the subject of the
Transaction Documents, which the Company and its successors and assigns ever
had, now has, or may have in the future, for, upon or by reason of any matter,
cause, or thing, whatsoever occurring prior to the date hereof and/or arising
from facts of which the Company was aware, or reasonably should have been aware,
as of the date hereof. Without limitation of the foregoing, the Company waives
any and all defenses, offsets, and counterclaims to the Purchaser’s enforcement
of the Transaction Documents or any action by the Purchaser to foreclose any
security interest.

 

5. This Amendment No. 7 shall become effective on the date upon which the
following shall all have occurred:

 

(a) the Purchaser shall have received each of the following, in form and
substance satisfactory to the Purchaser:

 

(i) a copy of this Amendment No. 7, duly executed and delivered by the Company;
and

 

(ii) the Replacement Note, duly executed and delivered by the Company; and

 

(iii) certificate(s) of the Secretary of the Company certifying (A) resolutions
in form and content satisfactory to the Purchaser authorizing the transactions
between the Company and the Purchaser in connection with this Amendment No. 7,
the Replacement Note, the Warrant and ratifying all past action taken in
connection therewith, and (B) the incumbency and signatures of the officers of
the Company authorized to execute this Amendment, the Replacement Note and the
Warrant; and

 

(b) the Purchaser shall have executed and delivered to the Company this
Amendment No. 7.

 



- 3 -

 

 

6. The Company and the Purchaser intend that neither this Amendment No. 7, nor
the execution and delivery of this Amendment No. 7, the Replacement Note or any
other document executed and delivered pursuant to or in connection with this
Amendment No. 7, shall constitute or be construed to operate as a novation of
the Agreement, the Existing Note, any of the indebtedness of the Company
pursuant to the Existing Note, or any lien or security interest heretofore
created pursuant to any of the Transaction Documents. The Company and the
Purchaser intend that by the execution and delivery of this Amendment No. 7 and
the Replacement Note certain of the terms of the note and warrant purchases by
the Purchaser shall be modified, restated and replaced in their entireties, but
the indebtedness evidenced by the Existing Note and such liens and security
interests heretofore created shall not be extinguished or satisfied. Without
limitation of the foregoing, the Company specifically acknowledges and agrees
that (a) the “Note” as defined in the Security Agreement dated as of October 26,
2011, by and between the Company and the Purchaser (the “Security Agreement”)
means the Replacement Note, (b) the “Obligations” as defined in the Security
Agreement (the “Obligations”) include all indebtedness and liabilities of the
Company under the Agreement, under the Replacement Note and under the other
Transaction Documents, (c) the “Collateral” as defined in the Security Agreement
(the “Collateral”) secures, without limitation, the payment and performance all
of the Obligations, (d) the Obligations represent debt issued in connection with
an investment in the Company, (e) the Collateral includes the “Collateral” (the
“Organon Collateral”) as defined in that certain New Security Agreement (the
“Organon Security Agreement”) made as of October 31, 2007 by and between (i)
Intracell Holdings Corporation (predecessor to the Company) and (ii) Organon
BioSciences International B.V. and Organon Teknika Corporation (collectively,
“Organon”); provided that the inclusion of such “Collateral” as defined in the
Organon Security Agreement is included specifically subject to any liens or
rights arising from the terms of the Organon Security Agreement, and (f) to the
Company’s knowledge there are no liens or security interests in the Collateral
except for the security interest of the Purchaser therein and except for the
security interest granted to Organon in the Organon Collateral pursuant to the
Organon Security Agreement.

 

7. The Company agrees to pay all out-of-pocket expenses incurred by the
Purchaser in connection with the preparation, negotiation, execution and
delivery of this Amendment No. 7, the Replacement Note and all other documents
executed or to be executed in connection herewith, including, without
limitation, the expenses and reasonable fees of its counsel in an amount not to
exceed $1,500.

 

8. The Purchaser shall be permitted to set-off all amounts owed by it to the
Company under the Investment Agreement against all amounts owed to it by the
Company with respect to the Note.

 

9. Except as amended hereby, the Agreement shall remain unchanged, and the
Agreement, as so amended, shall continue in full force and effect in accordance
with its terms. The breach by the Company of any representation, warranty,
covenant or agreement contained in this Amendment No. 7 shall represent an Event
of Default.

 



- 4 -

 

 

10. This Amendment No. 7 may be executed in any number of counterparts and by
the different parties hereto on separate counterparts, each of which, when so
executed and delivered, shall be an original, but all such counterparts shall
together constitute one and the same instrument.

 

11. The Recitals hereto and all of the terms of the Agreement are hereby
incorporated into and made a part hereof as though fully set forth herein.

 

12. This Amendment No. 7 shall be governed by and construed under the laws of
the State of Maryland, without regard to the conflicts of laws provisions of the
State of Maryland or any other state. Any suit, action or proceeding instituted
by either party hereto with respect to any of the obligations of other party
hereto may be brought in any State or federal court located in the State of
Maryland (in addition to such other courts in which jurisdiction and venue may
be appropriate), and each party consents to the in personam jurisdiction of such
courts.

 

[SIGNATURES CONTAINED ON THE FOLLOWING PAGE]

 



- 5 -

 



 

IN WITNESS WHEREOF, the parties have caused this Amendment No. 7 to Note and
Warrant Purchase Agreement to be duly executed under seal by their duly
authorized respective officers as of the day and year first above written.

 



ATTEST/WITNESS:   VACCINOGEN, INC.               By: /s/ Michael G. Hanna, Jr.,
Ph.D.  (SEAL)       Michael G. Hanna, Jr., Ph.D.       Chairman and Chief
Executive Officer               By: /s/ Andrew L. Tussing  (SEAL)       Andrew
L. Tussing       President and Chief Operating Officer                       THE
ABELL FOUNDATION, INC.           By: /s/ Robert C. Embry, Jr.  (SEAL)      
Robert C. Embry, Jr.       President



 



- 6 -

 

 

EXHIBIT A

 

[Amended and Restated Promissory Note]

 



 

 

 

EXHIBIT B

 

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES
LAWS, AND MAY NOT BE TRANSFERRED UNLESS THE COMPANY HAS RECEIVED A WRITTEN
OPINION FROM COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE COMPANY STATING
THAT SUCH TRANSFER IS BEING MADE IN COMPLIANCE WITH ALL APPLICABLE FEDERAL AND
STATE SECURITIES LAWS.

 

VACCINOGEN, INC.

COMMON STOCK PURCHASE WARRANT

 

 

This Common Stock Purchase Warrant (this “Warrant”) is issued as of this ___ day
of ______________________, 201__, by Vaccinogen Inc., a Maryland corporation
(the “Company”), to The Abell Foundation, Inc., a Maryland corporation or
permitted successors or assigns (the “Holder”).

 

1. Issuance of Warrant; Term; Price.

 

1.1 Issuance. Pursuant to the terms of the Note and Warrant Purchase Agreement,
dated as of October 26, 2011, between the Company and the Holder (as the same
has been and hereafter may be amended, supplemented or otherwise modified from
time to time, the “Note and Warrant Purchase Agreement”), the Holder made a loan
to the Company evidenced by a promissory note in the original maximum principal
amount of One Million Five Hundred Thousand Dollars ($1,500,000.00) dated as of
October 26, 2011 (as the same has been and hereafter may be amended, restated,
supplemented or otherwise modified from time to time, the “Note”). In
consideration of the issuance of the Note and the subsequent amendments and
restatements thereof, and such other consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company hereby grants to Holder the right
to purchase, at any time and from time to time on and after the date hereof
until the Expiration Date (as defined below), up to [______________] fully paid
and nonassessable shares (the “Warrant Shares”) of Common Stock of the Company
(the “Common Stock”) on the terms and subject to the conditions set forth below.
[Note: the number of Warrant Shares shall be equal to the sum of (a) $1,100,000
divided by eighty-five percent (85%) of the lowest purchase price per share of
Common Stock sold in the Company’s the Venture Capital Financing (as defined in
the Note and Warrant Purchase Agreement) plus (b) 300,000 plus (c) the sum of
(i) 60,000 Warrant Shares if the Note remains outstanding in whole or in part on
March 1, 2014, (ii) 60,000 Warrant Shares if the Note remains outstanding in
whole or in part on April 1, 2014, (iii) 60,000 Warrant Shares if the Note
remains outstanding in whole or in part on May 1, 2014, (iv) 60,000 Warrant
Shares if the Note remains outstanding in whole or in part on June 1, 2014, (v)
60,000 Warrant Shares if the Note remains outstanding in whole or in part on
July 1, 2014, and (vi) 60,000 Warrant Shares if the Note remains outstanding in
whole or in part on July 31, 2014.]

 



 

 

 

1.2 Term. This Warrant shall be exercisable at any time and from time to time in
whole or in part from the date hereof to the earlier of: (a) the ten-year
anniversary of the date hereof; (b) the sale of all or substantially all of the
Company’s assets; and (c) any merger or consolidation of the Company in which
the Company is not the surviving entity and the shareholders then owing a
majority of the outstanding equity interests in the Company no longer own or
control a majority of such equity interests (the earlier of such events being
the “Expiration Date”) by delivery to the Company at its principal executive
offices of: (i) this Warrant; (ii) the Purchase Form attached hereto as Exhibit
A duly completed and executed; and (iii) payment in accordance with Section 1.3
below. The Warrant Shares so purchased shall be issued to the Holder as the
record and beneficial owner of such Warrant Shares or to the Holder’s transferee
as designated on the Purchase Form as of the close of business on the date on
which this Warrant shall have been surrendered and payment made for such Warrant
Shares as aforesaid.

 

1.3. Exercise Price. Subject to adjustment as hereinafter provided, the exercise
price (the “Warrant Price”) per share for which all or any of the Warrant Shares
may be purchased pursuant to the terms of this Warrant initially shall be equal
to $_______ [Note: the Warrant Price per share shall equal eighty-five percent
(85%) of the lowest price per share of the Common Stock issued in the Venture
Capital Financing.] The Warrant Price shall be payable in cash or by certified
or official bank check or by the cancellation of any present or future
indebtedness from the Company to the Holder hereof in a dollar amount equal to
the purchase price of the Common Stock for which the consideration is being
given, or by surrendering for cancellation shares of capital stock of the
Company which shares have a fair market value equal to the purchase price of
Common Stock for which the consideration is being given.

 

2. Adjustment of Warrant Price, Number and Kind of Shares. The Warrant Price and
the number and kind of securities issuable upon the exercise of this Warrant
shall be subject to adjustment from time to time and the Company agrees to
provide notice upon the happening of certain events as follows.

 

2.1 Stock Dividends Adjustment. In case at any time and from time to time after
the date hereof, the holders of the Common Stock of the Company (or any shares
of stock or other securities at the time receivable upon the exercise of this
Warrant) shall have received, or, on or after the record date fixed for the
determination of eligible stockholders, shall have become entitled to receive,
without payment therefor, other additional securities or other property (other
than cash) of the Company by way of dividend or distribution, then and in each
case, the Holder shall, upon the exercise hereof, be entitled to receive, in
addition to the number of Warrant Shares receivable thereupon, and without
payment of any additional consideration therefor, the amount of such other or
additional securities or other property (other than cash) of the Company which
the Holder would hold on the date of such exercise had it been the holder of
record of such Warrant Shares on the date hereof and had thereafter, during the
period from the date hereof to and including the date of such exercise, retained
such Warrant Shares and/or all other additional securities or other property
receivable by it as aforesaid during such period, giving effect to all
adjustments called for during such period by this Section 2.

 



- 2 -

 

 

2.2 Reclassification or Reorganization Adjustment. In case of any
reclassification or change of the outstanding securities of the Company or of
any reorganization of the Company (or any other corporation the stock or
securities of which are at the time receivable upon the exercise of this
Warrant) at any time and from time to time after the date hereof, and the
Holder, upon the exercise hereof at any time after the consummation of such
reclassification, change or reorganization, shall be entitled to receive, in
lieu of the stock or other securities and property receivable upon the exercise
hereof prior to such consummation, the stock or other securities or property to
which the Holder would have been entitled upon such consummation if such holder
had exercised this Warrant immediately prior thereto, all subject to further
adjustment as provided in this Section 2.

 

2.3 Stock Splits and Reverse Stock Splits. If at any time and from time to time
after the date hereof, the Company shall subdivide or otherwise change its
outstanding shares of Common Stock into a greater number of shares, the Warrant
Price in effect immediately prior to such subdivision shall thereby be
proportionately reduced and the number of shares receivable upon exercise of
this Warrant shall thereby be proportionately increased; and, conversely, if at
any time and from time to time after the date hereof, the outstanding number of
shares of Common Stock shall be combined or otherwise changed into a smaller
number of shares, the Warrant Price in effect immediately prior to such
combination shall thereby be proportionately increased and the number of shares
receivable upon exercise of this Warrant shall thereby be proportionately
decreased.

 

2.4 Other Impairment. The Company will not, by amendment of its articles of
incorporation or bylaws or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and conditions and in the taking of all such
action as may be necessary or appropriate in order to protect the rights of the
Holder against impairment.

 

3. No Fractional Shares. No fractional shares of Common Stock will be issued in
connection with any subscription hereunder. In lieu of any fractional shares
that would otherwise be issuable, the Company shall pay cash equal to the
product of such fraction multiplied by the fair market value of one share of
Common Stock on the date of exercise, as determined in good faith by the
Company’s Board of Directors.

 



- 3 -

 

 

4. No Shareholder Rights. This Warrant as such shall not entitle Holder to any
of the rights of a shareholder of the Company until the Holder has exercised
this Warrant in accordance with Section 6 hereof.

 

5. Reservation of Stock. The Company covenants that during the period this
Warrant is exercisable, the Company will reserve from its authorized and
unissued Common Stock a sufficient number of shares thereof to provide for the
issuance of Warrant Shares or other securities upon the exercise of this
Warrant. The Company agrees that its issuance of this Warrant shall constitute
full authority to its officers who are charged with the duty of executing stock
certificates to execute and issue the necessary certificates for Warrant Shares
or other securities upon the exercise of this Warrant.

 

6. Exercise of Warrant. This Warrant may be exercised by Holder by the surrender
of this Warrant at the principal office of the Company, accompanied by notice of
and payment in full of the purchase price of the Warrant Shares the Holder
elects to purchase hereunder. As a condition to the Holder’s exercise of this
Warrant, the Holder shall execute any agreement then in effect among the holders
of outstanding shares of capital stock of the Company. This Warrant shall be
deemed to have been exercised immediately prior to the close of business on the
date of its surrender for exercise as provided above, and the person entitled to
receive the Warrant Shares or other securities and/or property issuable upon
such exercise shall be treated for all purposes as the holder of such Warrant
Shares or other securities of record as of the close of business on such date.
As promptly as practicable, the Company shall issue and deliver to the person or
persons entitled to receive the same a certificate or certificates for the
number of full Warrant Shares or other securities issuable upon such exercise,
together with cash in lieu of any fraction of a share as provided above. The
Warrant Shares or other securities issuable upon exercise hereof shall, upon
their issuance, be fully paid and nonassessable. If this Warrant shall be
exercised in part only, the Company shall, at the time of delivery of the
certificate representing the Warrant Shares in respect of which this Warrant has
been exercised, make a notation on this Warrant stating the Warrant Shares with
respect to which this Warrant shall not have been exercised and this Warrant
shall then be returned to the Holder.

 

7. Certificate of Adjustment. Whenever the Warrant Price or number or type of
securities issuable upon exercise of this Warrant is adjusted, as herein
provided, the Company shall promptly deliver to the record holder of this
Warrant a certificate of an officer of the Company setting forth the nature of
such adjustment and a brief statement of the facts requiring such adjustment.

 



- 4 -

 

 

8. Notice of Proposed Transfers. This Warrant is transferable by the Holder
hereof subject to compliance with this Section 8. Prior to any proposed transfer
of this Warrant or the Warrant Shares received on the exercise of this Warrant
(the “Securities”), unless there is in effect a registration statement under the
Securities Act of 1933, as amended (the “Securities Act”), covering the proposed
transfer, the Holder thereof shall give written notice to the Company of such
Holder’s intention to effect such transfer. Each such notice shall describe the
manner and circumstances of the proposed transfer in sufficient detail, and
shall, if the Company so requests, be accompanied (except in transactions in
compliance with Rule 144) by either: (a) a written opinion of legal counsel who
shall be satisfactory to the Company acting reasonably addressed to the Company
and satisfactory in form and substance to the Company’s counsel acting
reasonably, to the effect that the proposed transfer of the Securities may be
effected without registration under the Securities Act; or (b) a “no action”
letter from the Securities Exchange Commission (the “Commission”) to the effect
that the transfer of such Securities without registration will not result in a
recommendation by the staff of the Commission that action be taken with respect
thereto, whereupon the Holder of the Securities shall be entitled to transfer
the Securities in accordance with the terms of the notice delivered by the
Holder to the Company; provided, however, no such registration statement or
opinion of counsel shall be necessary for a transfer by a Holder to any
affiliate of such Holder for no consideration, if the transferee agrees in
writing to be subject to the terms hereof to the same extent as if such
transferee were the original Holder hereunder. Each certificate evidencing the
Securities transferred as above provided shall bear the appropriate restrictive
legend set forth above, except that such certificate shall not bear such
restrictive legend if in the opinion of counsel for the Company acting
reasonably such legend is not required in order to establish compliance with any
provisions of the Securities Act.

 

9. Replacement of Warrants. Upon receipt by the Company of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of the
Warrant, and in the case of any such loss, theft or destruction of the Warrant,
on delivery of an indemnity agreement or security satisfactory in form and
amount to the Company acting reasonably, and reimbursement to the Company of all
reasonable expenses incidental thereto, and upon surrender and cancellation of
the Warrant if mutilated, the Company will execute and deliver, in lieu thereof,
a new Warrant of like tenor.

 

10. Dividends and Distributions. So long as any part of this Warrant remains
outstanding and unexercised, the Company will, upon the declaration of a cash
dividend upon its Common Stock or other distribution to the holders of its
Common Stock and at least ten (10) days prior to the record date, notify the
Holder hereof of such declaration, which notice will contain, at a minimum, the
following information: (a) the date of the declaration of the dividend or
distribution; (b) the amount of such dividend or distribution; (c) the record
date of such dividend or distribution; and (d) the payment date or distribution
date of such dividend or distribution. The Holder shall, upon the exercise
hereof, be entitled to receive, in addition to the number of shares of Common
Stock receivable thereupon, and without payment of any additional consideration
therefor, the amount of such other or additional securities or other property
(other than cash) of the Company which such Holder would hold on the date of
such exercise had it been the holder of record of such Common Stock on the date
hereof and had thereafter, during the period from the date hereof to and
including the date of such exercise, retained such shares and/or all other
additional securities or other property receivable by it as aforesaid during
such period, giving effect to all adjustments pursuant to Section 2.

 



- 5 -

 

 

11. Miscellaneous. This Warrant shall be governed by the laws of the State of
Maryland. The headings in this Warrant are for purposes of convenience of
reference only, and shall not be deemed to constitute a part hereof. The
invalidity or unenforceability of any provision hereof shall in no way affect
the validity or enforceability of any other provisions. All notices and other
communications from the Company to the Holder shall be delivered personally or
mailed by first class mail, postage prepaid, or by facsimile to the address or
facsimile number furnished to the Company in writing by the last Holder who
shall have furnished an address and facsimile number to the Company in writing,
and if mailed shall be deemed given three days after deposit in the U.S. Mail.

 

12. Taxes. The Company shall pay all issue taxes and other governmental charges
(but not including any income taxes of a Holder) that may be imposed in respect
of the issuance or delivery of the Warrant Shares or any portion thereof.

 

13. Amendment. Any term of this Warrant may be amended with the written consent
of the Company and the Holder. Any amendment effected in accordance with this
Section 13 shall be binding upon the Holder of this Warrant, each future holder
of such Warrant, and the Company.

 

14. Remedies. In the event of any default or threatened default by the Company
in the performance of or observance with any of the terms of this Warrant, it is
agreed that remedies at law are not and will not be adequate for the Holder and
that such terms may be specifically enforced by a decree for the specific
performance of any agreement contained herein or by an injunction against a
violation of any of the terms hereof or otherwise.

 

15. Facsimile Signature. This Warrant may be executed by the Company in
facsimile or pdf. form and upon receipt by the Holder of such faxed executed
copy of this Warrant, this Warrant shall be binding upon and enforceable against
the Company in accordance with its terms. The Company shall promptly forward to
the Holder an original of the facsimile signed copy of this Warrant previously
delivered to Holder.

  



- 6 -

 



 

16. Term. The term of this Warrant (the “Term”), and the Holder’s right to
exercise this Warrant, shall terminate immediately upon the close of business
(5:00 p.m., Eastern Standard Time) on the ten-year anniversary of the date
hereof. Upon termination of the Term, the Holder shall surrender this Warrant to
the Company at the Company’s principal place of business.

  

[SIGNATURES CONTAINED ON THE FOLLOWING PAGE]

 



- 7 -

 

 

IN WITNESS WHEREOF, the undersigned officer of the Company has executed this
Common Stock Purchase Warrant as of the date first above written.

 



  VACCINOGEN, INC.               By:     Name:      Michael G. Hanna, Jr., Ph.D.
  Title: Chairman and Chief Executive Officer         By:     Name:   Andrew L.
Tussing   Title: President and Chief Operating Officer



 



- 8 -

 



 

EXHIBIT A

PURCHASE FORM

  

The undersigned pursuant to the provisions set forth in the attached Warrant
(No. ______) hereby irrevocably elects to purchase ____ shares of Warrant Shares
covered by such Warrant and herewith makes payment of __________ representing
the full purchase price for such shares of Warrant Shares at the price per share
of Warrant Share provided for in such Warrant.

 

If the shares of Warrant Shares are not to be issued in the name of the
undersigned, the shares of Warrant Shares shall be issued in the names of
permitted assigns and in the number of units as follows:

 



Name: Name:     Address: Address:     Tax ID #: Tax ID #:     No. of Units: No.
of Units:         Dated:       Signature:       Print Name:       Address:  



 



- 9 -

